Citation Nr: 0401755	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-20 061	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Eligibility for payment of VA pension benefits.  

2.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to June 1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  In an 
April 2002 rating decision, the RO denied entitlement to SMP.  
In July 2002, the RO granted SMP based on housebound status, 
housebound effective December 26, 2001, but denied SMP based 
on A&A.  It was later determined that the appellant could not 
receive benefits because it was found that her income exceeds 
the maximum annual limits.  The veteran filed a notice of 
disagreement (NOD) in August 2002.  The RO issued a statement 
of the case (SOC) in September 2002.  The RO received the 
veteran's substantive appeal in October 2002.  

Because the fundamental question underlying the appeal is one 
of eligibility for payment of VA benefits (based on countable 
income), and the RO has also denied entitlement to A&A, the 
Board has characterized the appeal as encompassing the two 
issues set forth on the title page.  If eligibility for 
payment of pension benefits is established, then the denial 
of A&A must be addressed.  For the reasons expressed below, 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

Based on the statement received by the veteran's spouse in 
July 2003, it appears that the veteran's spouse (also a 
veteran) wishes to file a claim of SMP based on the need for 
A&A.  As this claim has not been adjudicated by the RO, it is 
not properly before the Board.  Hence, this matter is 
referred to the RO for appropriate action.  




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
matters currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  After providing the required notice, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:  

1.  The RO should furnish to the veteran 
and her representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any records pertaining to the 
veteran's current financial and medical 
status that are not currently of record.  
The RO should also invite the veteran to 
submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
notice letter should clearly explain that 
the veteran has a full one-year period 
for response (unless this right is 
waived, in writing).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
veteran and her representative should be 
notified of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
should ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO should also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completion of the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
pension eligibility, based on countable 
income, and then, if appropriate, the 
claim for A&A, in light of all pertinent 
evidence and legal authority.

6.  In any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative a 
supplemental statement of the case (to 
include clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




